

115 HR 911 IH: Saracini Aviation Safety Act of 2017
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 911IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Fitzpatrick (for himself, Mr. Gottheimer, Mr. Carson of Indiana, Mr. King of New York, Mr. Jones, Mr. Lance, Mr. MacArthur, Mr. Blum, Mr. Thomas J. Rooney of Florida, Mr. Nadler, Ms. Bordallo, Mr. Huffman, Mr. Thompson of Pennsylvania, Mr. Capuano, Mr. Keating, Mr. Swalwell of California, Mrs. Watson Coleman, Mr. Perlmutter, Ms. Tsongas, and Mr. Marino) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to issue an order with respect
			 to secondary cockpit barriers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Saracini Aviation Safety Act of 2017. 2.Secondary cockpit barriers (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue an order that requires—
 (1)on each covered aircraft the installation of a barrier, other than the cockpit door, that prevents access to the flight deck of the aircraft; and
 (2)for a covered aircraft— (A)that is equipped with a cockpit door, that the barrier required under paragraph (1) remain locked while—
 (i)the aircraft is in flight; and (ii)the cockpit door separating the flight deck and the passenger area is open; and
 (B)that is not equipped with a cockpit door, that the barrier required under paragraph (1) remain locked as determined appropriate by the pilot in command.
 (b)Covered aircraft definedIn this section, the term covered aircraft means a commercial aircraft— (1)operating under part 121 of title 14, Code of Federal Regulations;
 (2)equipped with more than 75 passenger seats; and (3)with a maximum gross takeoff weight that exceeds 75,000 pounds.
				